 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       ANDREW R. ORTIZ, et al.,                        No. 2:18-cv-02396 KJM AC PS
12                        Plaintiffs,
13             v.                                        ORDER
14       CLIENT SERVICES, INC.,
15                        Defendant.
16

17            Plaintiffs are proceeding in this action pro se. The action was accordingly referred to the

18   undersigned by Local Rule 302(c)(21). On September 6, 2018, defendant filed an amended

19   motion to dismiss. ECF No. 8. Plaintiffs have not responded to the motion.1

20            Local Rule 230(c) provides that opposition to the granting of a motion must be filed

21   fourteen days preceding the noticed hearing date. The Local Rule further provides that “[n]o

22   party will be entitled to be heard in opposition to a motion at oral arguments if written opposition

23   to the motion has not been timely filed by that party.” In addition, Local Rule 230(i) provides

24   that failure to appear may be deemed withdrawal of opposition to the motion or may result in

25   sanctions. Finally, Local Rule 110 provides that failure to comply with the Local Rules “may be

26   ////

27
     1
      Defendant has filed a notice of plaintiff’s failure to oppose the motion, and requests that its
28   motion to dismiss therefore be granted without leave to amend. ECF No. 9.
                                                        1
 1   grounds for imposition of any and all sanctions authorized by statute or Rule or within the
 2   inherent power of the Court.”
 3          Good cause appearing, IT IS HEREBY ORDERED that:
 4              1. The motion hearing date of October 10, 2018 is CONTINUED to October 31,
 5                  2018, at 10:00 a.m. in Courtroom No. 26;
 6              2. Plaintiff shall file an opposition – or a Statement of Non-Opposition – to the
 7                  motion, no later than October 17, 2018. Failure to file an opposition or to appear
 8                  at the hearing will be deemed as a statement of non-opposition and shall result in a
 9                  recommendation that this action be dismissed pursuant to Federal Rule of Civil
10                  Procedure 41(b).
11   DATED: October 5, 2018
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
